— Order unanimously modified on the facts and as modified affirmed without costs, in accordance with the following memorandum: The awards of child support and maintenance are reasonable and supported by the record. The Hearing Examiner, however, miscalculated the number of weeks in the period for which maintenance was due. There are 69 weeks between January 7, 1986 and May 1, 1987 and the total amount of maintenance awarded should be reduced *936to $3,450. (Appeal from order of Oneida County Family Court, Pomilio, J. — maintenance and child support.) Present — Den-man, J. P., Boomer, Green, Pine and Davis, JJ.